             Case 1:20-cv-11363-RGS Document 34 Filed 10/05/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                      )
ERIC CLOPPER,                         )
                                      )
            Plaintiff,                )
                                      )    CIVIL ACTION NO. 1:20-CV-11363-RGS
      v.                              )
                                      )
HARVARD UNIVERSITY, PRESIDENT )
AND FELLOWS OF HARVARD                )
COLLEGE (HARVARD                      )
CORPORATION), THE HARVARD             )
CRIMSON, AND JOHN DOES 1-10 ,         )
                                      )
            Defendants.               )
____________________________________)

                         MOTION OF THE HARVARD CRIMSON, INC.,
                                TO DISMISS COMPLAINT
                            FOR FAILURE TO STATE A CLAIM

        Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, defendant The Harvard

Crimson, Inc. (“The Crimson”) respectfully moves to dismiss, with prejudice, all claims of

Plaintiff’s Complaint against it (Counts II, VII, IX, and X) for failure to state a claim upon which

relief can be granted.

        As grounds for this motion, The Crimson relies on the accompanying memorandum of

law and Affidavit of Robert A. Bertsche, Esq. (with Exhibits 1-6), and further states as follows:

        1.       Plaintiff alleges he was libeled by news accounts in The Harvard Crimson

newspaper that reported on Harvard University’s investigation into his preparation for, and

performance of, a lengthy public presentation that decried circumcision as genital mutilation and

referred to Jews as “an unmasked genital mutilation cult.” In particular, he says the Crimson

articles falsely described his presentation—which concluded with his performance of a fully

nude, sexually suggestive dance—as a “nude, anti-Semitic rant.”


                                                 1
iManageDB1\043354\000013\3555222.v1-10/5/20
              Case 1:20-cv-11363-RGS Document 34 Filed 10/05/20 Page 2 of 3



         2.       The libel claim against the Crimson (Count VII) fails, however, because the

statements about which plaintiff complains were accurate (he did in fact appear “nude”); were

statements of opinion (“anti-Semitic”) based on disclosed true facts, fully protected under the

First Amendment and Massachusetts Decl. of Rights Art. XVI; or were both, cloaked in

rhetorical hyperbole (“rant”) that is incapable of being proved true or false.

         3.       The libel claim also fails because plaintiff, a limited-purpose public figure

advocating on a matter of public concern, does not—and cannot—allege facts which, if true,

make out a plausible case that the Crimson harbored doubts about the truth of what it was

publishing or knew it to be false.

         4.       Plaintiffs’ remaining claims are equally unavailing. He cannot state a claim

against the Crimson for violation of the Massachusetts Civil Rights Act, Gen. Laws c. 12,

§§ 11(I), (Count II), because the Crimson did not infringe on his constitutionally or statutorily

protected rights, but rather was exercising its own rights of free speech and free press.

         5.       He cannot prevail on his claim that the Crimson tortiously interfered with his

employment contract with Harvard University (Count IX), for a number of reasons including that

he does not plausibly allege that the Crimson acted with either improper motive or improper

means.

         6.       Finally, his “conspiracy to defame” claim (Count X) fails not only because no

defamation occurred, but also because he alleges no facts—beyond bare “information and belief”

conclusions—that would plausibly suggest that the Crimson acted pursuant to some common

agreement with Harvard University.

         WHEREFORE, The Crimson requests that Plaintiff’s Complaint against it be dismissed

in its entirety (Counts II, VII, IX, and X), with prejudice.



                                                    2
iManageDB1\043354\000013\3555222.v1-10/5/20
           Case 1:20-cv-11363-RGS Document 34 Filed 10/05/20 Page 3 of 3



                                             Respectfully submitted,

                                             THE HARVARD CRIMSON, INC.

                                             By its attorneys,

                                             /s/ Robert A. Bertsche________
                                             Robert A. Bertsche (BBO #554333)
                                             rbertsche@princelobel.com
                                             Michael J. Lambert (BBO #704134)
                                             mlambert@princelobel.com
                                             PRINCE LOBEL TYE LLP
                                             One International Place, Suite 3700
                                             Boston, MA 02110
Dated: October 5, 2020                       (617) 456-8018


                                             CERTIFICATE OF SERVICE
          I hereby certify that this document has been filed on October 5, 2020, through the ECF system and will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing, and by email to
Andrew DeLaney, 6 South Street, Morristown, NJ 07690 (andrewdelaney21@gmail.com).
                                                         /s/ Robert A. Bertsche__
                                                         Robert A. Bertsche




                                                          3
iManageDB1\043354\000013\3555222.v1-10/5/20
